DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 02/14/2020 have been considered.
Specification
The disclosure is objected to because of the following informalities: 
At paragraph [0014] of the disclosure recites “polyethylene glycol 4000 is is a polyethylene compound”. Applicant is suggested to replace the citation to “polyethylene glycol 4000 is a polyethylene compound”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing 
Claim 1 recites “Polyethylene glycol 4000”. It is unclear what this component is. Does the claimed “Polyethylene glycol 4000” refers to a polyethylene glycol having a molecular weight of 4,000 g/mol or is it a tradename of a product? Appropriate correction and/or clarification is required.
Claims 2-3 depend from claim 1 and are indefinite based on their dependencies.
Claim 4 recites the limitation "the Enzyme mix" in step C and “the Stearic Acid” and “the Polyethylene glycol” in step E.  There is insufficient antecedent basis for these limitations in the claim.
Additionally, claim 4 recites “the Polyethylene glycol” in step E. However, the disclosure refers to a “Polyethylene glycol 4000” (See [0006], [0013], [0014], and [0036] to [0041] of the disclosure). Is the claimed “the Polyethylene glycol” in step E the same compound as “Polyethylene glycol 4000” as described in the disclosure? Applicant is suggested to keep the name of the compound in the claim consistent with the disclosure in order to avoid confusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761